DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Roche Diagnostics Operations, Inc. application filed with the Office on 30 November 2020.

Claims 1-14 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 25 January 2021 and 4 April 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.

Claim Interpretation
Present claims 1-3, 12 and 13 are currently drawn to an apparatus, which include recited limitations that define the intended use of the claimed apparatus.  It has held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The reference(s) applied in the prior art rejection(s) below teach the claimed structural elements.
A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Marketing Int'l., Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468, 15 USPQ2d 1525 (Fed. Cir. 1990). 
The United State Court of Appeals for the Federal Circuit has held that a statement of intended use in an apparatus claim cannot distinguish over a prior art apparatus that discloses all the recited structural limitations and is capable of performing the recited function. See In re Schreiber, 128 F.3d 1473, 1477 [44 USPQ2d 1429] (Fed. Cir. 1997). It has also been noted that “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 [65 USPQ2d 1961] (Fed. Cir. 2003).  Although “[s]uch statements often … appear in the claim's preamble,” a statement of intended use or purpose can appear elsewhere in a claim. In re Stencel, 828 F.2d 751, 754 [4 USPQ2d 1071] (Fed. Cir. 1987).  It is well settled that language in an apparatus claim directed to the function, operation, intent-of-use, and materials upon which these apparatus components work, that does not structurally limit the claimed apparatus components or patentably differentiate the claimed apparatus from an otherwise identical prior art apparatus, will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 940 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973); Pearson, 494 F.2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Sinex, 309 F.2d 488, 135 USPQ 302 (CCPA 1962).
It is noted that the instantly recited limitations that follow particular phrases in the identified claims are considered presentations of intended use, wherein said phrase include, “is/are configured to”, “adapted for”, and “is further configured to”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-11 of U.S. Patent No. 11,099,149. Although the claims at issue are not identical, they are not patentably distinct from each other because all the recited limitations of instant claim 1 are recited in patented claim 1; all the recited limitations of instant claim 2 are recited in patented claim 2; all the recited limitations of instant claim 3 are recited in patented claim 3; all the recited limitations of instant claim 4 are recited in patented claim 4; all the recited limitations of instant claim 5 are recited in patented claim 1; all the recited limitations of instant claim 6 are recited in patented claim 5; all the recited limitations of instant claim 7 are recited in patented claim 1; all the recited limitations of instant claim 8 are recited in patented claim 6; all the recited limitations of instant claim 9 are recited in patented claim 1; all the recited limitations of instant claim 10 are recited in patented claim 1; all the recited limitations of instant claim 11 are recited in patented claim 7; all the recited limitations of instant claim 12 are recited in patented claim 9; all the recited limitations of instant claim 13 are recited in patented claim 10; and, all the recited limitations of instant claim 14 are recited in patented claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Moffat, et al. (US 2014/0174947 A1; hereinafter, “Moffat”) in view of a published European Patent Application to Hodges, et al. (EP 2,138,841 A2; hereinafter, “Hodges”).

Regarding claim 1, Moffat discloses an analytical test system (Figure 5; [0074]; which reads on the instantly recited limitation, “[a] system for determining at least one property of a sample”).
Moffat teaches said analytical test system comprises an analytical test strip (100, Figure 5; [0074]; which reads on “the system comprising at least one test element”), that includes a first electrode (110, Figure 1) and a second electrode (120, Figure 1) are arranged to define a sample-receiving chamber (130, Figure 1; [0046]; which reads on “wherein the test element comprises at least one first electrode and at least one second electrode, . . .wherein the test element comprises at least one capillary capable of receiving a sample of body fluid, wherein the first electrode and the second electrode are arranged on opposing sides of the capillary, wherein the first electrode and the second electrode and the capillary in between the first electrode and the second electrode form an electrochemical cell”).
Moffat further teaches that one electrode is a working electrode and that the other electrode is a reference electrode ([0059]; which reads on “wherein the first electrode is designed as a working electrode and the second electrode is designed as a counter electrode”).
Moffat additionally teaches said analytical test system comprises a test meter (510, Figure 5; [0074]) that when electrically connected to the analytical test strip, applies a test voltage and senses a test current ([0080]; which reads on “the system further comprising at least one measurement device adapted for performing at least one electrical measurement using the test element”).
The remaining recited limitations are drawn to the intended usage of the claimed structural features.  As Moffat teaches substantially identical structure to that which is claimed, therefore it is reasonable to believe the disclosed system either is fully capable of performing all the recited intend use limitations or inherently possess the instantly required characteristics.
Moffat does not explicitly teach the test meter detects both an AC signal and a DC signal.
However, Hodges discloses a system for measuring an analyte in a sample, wherein is taught a test strip (e.g., Figures 1A-4B) that may be electrically connected to a meter (100, Figure 5).  Hodges teaches a first test voltage may be applied to the test strip that can have both an AC voltage component and a DC voltage component ([0007]; which reads on the instantly claimed, “wherein the measurement device is configured to detect both an AC signal and a DC signal”).
At the time of the filing of the present invention, it would have been obvious to one of ordinary skill in the art to have made the simple substitution of the test meter taught by Moffat for that meter taught by Hodges to be able to achieve further testing ability of the analytical test strip, including sufficiency volume check (Hodges, [0075]-[0092]).

The limitations of claims 2 and 3 are drawn to the intended usage of the claimed structural features.  As Moffat teaches substantially identical structure to that which is claimed, therefore it is reasonable to believe the disclosed system either is fully capable of performing all the recited intend use limitations or inherently possess the instantly required characteristics.

Regarding claims 4 and 7, Moffat teaches the analytical test strip is connected to the test meter (Figure 5) and application of whole blood to the sample-receiving chamber ([0063]).
Moffat does not explicitly teach the remaining recited method steps of instant claim 4.
However, Hodges teaches application of a test voltage having an AC voltage component and a DC voltage component and processing the resultant test currents (claim 14).  This allows for determination of possible errors in performance of a test, test meter errors and defective test strips ([0071]), such as sufficiency of sample fill ([0075]).  Detected error result in displaying of error messages (Figure 18), which would invalidate the glucose reading from said testing, which is a form of “calibrating measurement results” as defined in the instant application.
At the time of the filing of the present invention, it would have been obvious to one of ordinary skill in the art to have adapted the steps as taught by Hodges into the method as disclosed by Moffat because it eliminate glucose readings having possible negative bias (Hodges, [0005]).
The display of an error, rather than display of an erroneous glucose level is a form of compensating for insufficient fill, given the broadest reasonable interpretation of the instant limitations.

Regarding claims 5 and 6, see Hodges, [0007].

Regarding claims 8 and 9, see Hodges, [0077], [0093], and Table 1.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moffat in view of a US Patent Application Publication to Feldman, et al. (US 2007/0068807 A1; hereinafter, “Feldman”).

Regarding claim 12, Moffat teaches the shared limitations with instant claim 1, as outlined above.
Moffat additionally teaches the analytical test strip includes electrical contact pads (123 & 112, Figures 1, 2 & 5) connecting the test meter (510, Figure 5) to the electrodes (120 & 110, Figure 5; which reads on “wherein the test element comprises a first electrode contact zone and a second electrode contact zone configured to contact the first electrode and the second electrode with a further device, wherein the first electrode contact zone and the second electrode contact zone are arranged in different layers of a layer setup of the test element . . .wherein the first electrode contact zone and the second electrode contact zone are configured to be electrically contacted from opposing sides of the test element”), wherein the electrode contact pad (112, Figure 1) associated with the first electrode (110, Figure 1) extend in a plane over the electrode contact pad (123,Figure 1) associated with the second electrode (120, Figure 1; which reads on “wherein one of the first electrode contact zone and the second electrode contact zone protrudes over the other one of the first electrode contact zone and the second electrode contact zone”).
Moffat further teaches the analytic test strip comprises a number of layers (Figure 1), including an electrically-insulating spacer (135, Figure 1) between the first and second electrode (110 & 120, respectively, Figure 1) that are electrically connected to electrode pads ([0050]; which reads on “wherein the test element comprises a layer setup, wherein the first electrode 15 comprises at least one first electrode conductive layer disposed on at least one first electrode carrier layer, wherein the second electrode comprises at least one second electrode conductive layer disposed on at least one second electrode carrier layer, and wherein at least one spacer layer is disposed in between the first electrode conductive layer and the second electrode conductive layer”).
Moffat teaches a sample-receiving chamber is open to two opposing sides (130, Figure 2), but Moffat does not explicitly teach the capillary is open at three sides, wherein the sample of bodily fluid is applicable to one or both of a side dose position or a front dose position.
However, Feldman discloses an in vitro electrochemical sensor, wherein is taught a sample chamber open on three sides to the ambient atmosphere ([0067], [0069]), which allow filling from either side or from the front of the test strip.
At the time of the filing of the present invention, it would have been obvious to one of ordinary skill in the art to have adapted the sample chamber opening taught by Feldman into the analytical test strip disclosed by Moffat because it would facilitate sample application to the test strip.

Regarding claim 13, see Feldman, Figure 2.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moffat as modified by Feldman as applied to claim 12 above, and further in view of a US Patent Application Publication to Davies, et al. (US 2003/0024811 A1; hereinafter, “Davies”).

Moffat and Feldman do not explicitly teach the test strip is fabricated by a continuous process.
However, Davies discloses a continuous process for manufacturing disposable electrochemical sensors (Title), including cutting into individual strips ([0042]).
At the time of the filing of the present invention, it would have been obvious to one of ordinary skill in the art to have adapted and utilized the continuous manufacturing process to fabricate the test strips taught by Moffat and Feldman because results in decreased expense in manufacturing of said test strips, as well as a decrease in strip to strip variation (Davies, [0004], [0006]).

Claim Not Rejected Under Prior Art Rejections
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Dependent claim 10 recites the predefined threshold is chosen with respect to a specific conductivity of a sample.  Dependent claim 11 recites the method comprising a DC response is compared to a predefined limit.  Hodges is the closest prior art reference to these claims.  Hodges teaches monitoring of a filling of a test strip via an AC current response resulting from an applied AC voltage.  Hodges does not teach or suggest limits based on sample conductivity or a DC response, nor would modifying the teachings result in the operating of the disclosed invention in Hodges as intended.
Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795